Maxwell, Ch. J.,
dissenting:
I am unable to give my assent to the opinion of the majority of the court for the following reasons; This action was brought by Miller against Horn in ejectment, to recover the possession of one hundred and sixty acres of land. It is a purely legal action, as he claims to be the owner through a sheriff’s sale. Horn is in possession and claims the legal title derived from one Acheson, whose title Miller claims he obtained through the aforesaid sheriff’s sale. It is thus a contest between legal titles, in which the entire controversy may be determined at law, and where Miller is entitled under the statute to submit his case to the determination of a jury and to have at least two trials in the case. The rule is well settled that a suit in equity will not be maintained to take the place of the action of *105■ejectment and to try adverse claims and titles to land which Are wholly legal, and to award the relief of the recovery ■of possession. Wolfe v. Scarborough, 2 O. S., 361-368. Woodruff v. Robb, 19 Ohio, 212-214. Welby v. Duke of R., 6 Bro. P. C., 575. Hill v. Proctor, 10 Wa. Va., 59-77. Cavedo v. Billingo, 16 Florida, 261. Strubher v. Bel-sey, 79 Ill., 307. Phelps v. Harris, 51 Miss., 789-793. Lewis v. Cocks, 23 Wall., 466-469. Boston D. Co. v. Florence Manuf. Co., 114 Mass., 69. Whitehead v. Kitson, 119 Mass., 484. Griswold v. Fuller, 33 Mich., 268. First Nat. Bank v. Bininger, 26 N. J. Eq., 345. Wolcott v. Robbins, 26 Conn., 236. Green v. Spring, 43 Ill., 280. Roberts v. Taliaerro, 7 Iowa, 110-112. Shotwell v. Lawson, 30 Miss., 27. Bobb v. Woodward, 42 Mo., 482-488. Waddell v. Beach, 1 Stockton Ch., 793-795. Milton v. Hogue, 4 Ire. Eq., 415-422. Pell v. Lander, 8 B. Mon., 554-558. Dickerson v. Stoll, 4 Halst. Ch., 294-298. Doggett v. Hart, 5 Florida, 215. Topp v. Williams, 7 Humph., 569. Hale v. Darter, 5 Humph., 79. Hipp v. Bolin, 19 How., 271-277. Bowers v. Smith, 10 Paige, 193-200. 1 Pom. Eq., § 177.
This suit of Horn v. Miller being one in which it was nought to enjoin Miller from proceeding at law, when, whatever defense Horn may have to the action may be set up in the ejectment case, the court was without jurisdiction, and the judgment of the court below dismissing the bill is no doubt right, and the case at law will proceed. •So that it is apparent that whatever the ruling upon this motion may be, the final result would be the same — a dismissal of the bill.
I am unwilling, however, to give a construction to the language regulating the right of appeal in equity cases, which it seems to me is at variance with the liberal rules heretofore adopted by this court, that in the language of the first section of the code “ its provisions and all proceedings under it shall be liberally construed with a view to *106promote its object and assist the parties in obtaining justice.”
Sec. 675 of the code provides that “ the party appealing shall, within six months after the rendition of the judgment or decree, or the making of the final order, procure from the clerk of the district court and file in the office of the clerk of the supreme court, a certified transcript of the proceedings had in the district court containing the pleadings, the judgment or decree rendered, or final order made thereon,” etc. Now, it is said that the decree is rendered as soon as it is announced. This for certain purposes is no doubt true, but that it does not apply in cases of appeal is evident from the requirement of the statute that a copy of the decree is to be filed in the supreme court. As a rule the appellant is not the party whose duty it is to prepare the decree. It is for the party claiming the benefit of such decree to see that it is prepared and entered, and until it is so entered it is not, in my view, rendered within the-meaning of the statute. It is proved beyond controversy that the appeal in this case was taken within six months-from the actual entry of the decree, a copy of which is set out in the record. The time from which an appeal may be taken dates from the actual rendition of the decree, and not from the fiction of the law when it was supposed to-have been rendered. The reasons given for the opposite holding fail to convince me that- a party should be required to incur all the expenses of procuring a transcript of all the proceedings in a case in the district court, including the decree, and file the same in the supreme court before,, in fact, any decree is found on the records of such court from which to appeal.
The motion, therefore, should be overruled.